Citation Nr: 1742442	
Decision Date: 09/26/17    Archive Date: 10/04/17

DOCKET NO.  13-09 620A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depressive disorder and adjustment disorder. 

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

S. Reed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1967. 

This case comes before the Board of Veterans' Appeals (the Board) from January 2013 and September 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The Veteran appeared at a Travel Board hearing at the RO in August 2015 before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's claims file. 

This claim was previously before the Board in October 2015.  At that time the issues above were remanded to the AOJ for further development.  Additionally, the Board granted the Veteran's claim for service connection for tinnitus and remanded the issue of entitlement to service connection for bilateral upper extremity peripheral neuropathy.  The Board also dismissed a claim for an increased rating for diabetes after the Veteran requested to withdraw the claim.  The claim for peripheral neuropathy was granted by the AOJ in January 2016.  

The issues listed above were readjudicated in a January 2016 supplemental statement of the case (SSOC), and are now before the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Acquired Psychiatric Disorder

With regard to the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder, there has not been substantial compliance with the October 2015 remand order.  Specifically, the opinions obtained upon remand in December 2015 and January 2016 are incomplete.  The opinions addressed the issue of whether any acquired psychiatric disorder occurred in service but did not adequately address if the Veteran's service resulted in an acquired psychiatric disorder.  The Veteran has claimed his disability is a result of his service not that it manifested in service.  Thus, the opinions obtained are incomplete and do not substantially comply with the October 2015 remand order.  Therefore a remand is necessary to achieve substantial compliance with the October 2015 remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Low Back Disability

With regard to the Veteran's claim for entitlement to service connection for a low back disability, VA does not have the necessary information to adjudicate the Veteran's claim.  When the Veteran's claim was remanded in October 2015, the VA medical examination and opinion report indicated the Veteran's low back disability was caused by a congenital narrowing of the spinal canal with superimposed degenerative disc and arthritic disease.  In the Veteran's November 2016 appellate brief, he raised the issue of whether there was a preexisting disability, and if so, whether it was aggravated during service based on the congenital condition.  

It is unclear in this case whether the Veteran's congenital condition is defect or a disease.  A defect being a condition that is "more or less stationary in nature," a disease being a condition that is "capable of improving or deteriorating." VA VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)).  The distinction between the defect and disease matters in terms of the application of the presumption of soundness.  See 38 U.S.C.A. § 1111 (West 2014).  This is because VA regulations state that congenital defects "are not diseases or injuries within the meaning of applicable legislation." 38 C.F.R. § 3.303(c).  As the Veteran's condition was not noted at entrance, the presumption of soundness would attach if the Veteran's condition is a disease, but not if it is a defect.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996).  Thus, if the condition is a defect, VA cannot grant service connection for a congenital defect unless such a defect was subject to a superimposed disease or injury during service.  VA VAOPGCPREC 82-90 (July 18, 1990) (a reissue of General Counsel Opinion 01-85 (March 5, 1985)).  Whereas, if the condition is a disease, the burden-shifting framework of the presumption of soundness must be applied and the operative question becomes whether there is clear and unmistakable evidence that the Veteran's condition was not aggravated during active service. See Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009). 

The record does not have a medical opinion regarding whether the Veteran's congenital narrowing of the spine was a defect or a disease.  Further, an opinion is need either case as to whether the Veteran's in-service injury aggravated or superimposed an injury or disease on the disease or defect, whichever it is determined to be.  Therefore, upon remand, the AOJ should obtain an addendum opinion as to whether the Veteran's active service resulted in a superimposed injury or disease on his congenital narrowing of the spinal canal.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA medical records regarding the Veteran's acquired psychiatric disorder and low back disability and associate them with the Veteran's claims file. 

2.  After the above development takes place, forward the Veteran's claims file to the examiner who performed the November 2015 psychological examination, or an appropriate substitute, for an addendum opinion. 

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner shall affirmatively note that the claims file, including any new development in the file, has been reviewed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) any of the Veteran's current acquired psychiatric disorders was due to or caused by his active service.  

The opinion should not only address whether such a disorder manifested in service, but also whether any experiences the Veteran had in service resulted in the manifestation of any presently occurring acquired psychiatric disorder. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

3.  After the above development takes place, forward the Veteran's claims file to the examiner who performed the November 2015 musculoskeletal examination, or an appropriate substitute, for an addendum opinion. 

Unless the examiner finds that a new examination is required, the Veteran need not be examined again. 

The examiner shall affirmatively note that the claims file, including any new development in the file, has been reviewed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to the following:

a.  Whether the Veteran's congenital narrowing of the spinal canal should be classified as a defect or a disease. 

Per VA rules and regulations, a condition is considered a defect if it is "more or less stationary in nature," a defect being a condition that is "capable of improving or deteriorating."  VA VAOPGCPREC 82-90 (July 18, 1990).

b.  If the congenital condition is classified as a defect, then whether it is at least as likely as not that any superimposed injury on the Veteran's congenital narrowing of the spine is due to or caused by his active service. 

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against.

c.  If the congenital condition is considered a disease, then whether it is clear and unmistakable (obvious, manifest, and undebatable) that the Veteran's disease was not aggravated by the Veteran's in service injury or is it clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the disease's natural progress.  Please provide a complete explanation for the opinion.

The examiner is reminded that the Board has accepted as fact the Veteran's report of in-service injury to his low back related to moving fuel barrels.  For purposes of the requested opinions, the examiner should also accept as fact that the reported in-service low back injury occurred.

While review of the entire claims folder is required, the examiner's attention is invited to the Veteran's statements describing the in-service injury to his low back related to moving fuel barrels.  See June 2013 claim, October 2013 Notice of Disagreement, January 2015 VA Form 9, August 2015 Board Hearing Transcript, pp. 22-25.  The examiner's attention is also invited to the Veteran's report that he received medical treatment for his low back since his separation from service.  See January 2015 VA Form 9 (stating that "[s]ince 1967, I received health care for my back" and "[m]y back should be service connected due to the injury I received on active duty and the continuous care I received for it after my discharge"); August 2015 Board Hearing Transcript, p. 28 (testifying that he went to see a doctor for his back "[m]aybe a year or so" after service and then off and on).

Any opinions offered should be accompanied by the underlying reasons for the conclusions.  If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).














	(CONTINUED ON NEXT PAGE)


4.  After ensuring that the requested actions are completed, the AOJ should take any other development actions deemed warranted and readjudicate the claims on appeal.  If any benefit sought is not fully granted, the AOJ must provide the Veteran and his representative a Supplemental Statement of the Case (SSOC) before the claims file is returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




